Citation Nr: 1218061	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  05-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2008, December 2009, September 2010, and January 2012 the Board remanded the claim for additional development.  

A hearing at the RO was held in November 2007 before the undersigned Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran has related a stressor from during his military service that was related to his fear of hostile military or terrorist activity.

2.  Based on that reported stressor, the Veteran has been diagnosed with PTSD by a VA psychiatrist or psychologist.

3.  The medical evidence is at the very least in relative equipoise as to whether the Veteran has PTSD that is related to his fear of hostile military activity during his service in Korea.




CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 

In this case the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Principles of Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection for posttraumatic stress disorder generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Historically, the evidence required to support the occurrence of an in-service stressor varied depending on whether or not a veteran was engaged in combat with the enemy.  When PTSD was claimed was a result of combat stressors, a specific finding of fact had to be made as to whether a veteran was engaged in combat and, if so, whether the claimed stressors were related to combat.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  Where the record did not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, were considered insufficient as a matter of law to establish that an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the veteran was required to provide "credible supporting evidence from any source" that the event alleged as the stressor in service did in fact occur.  Cohen, 10 Vet. App. at 147.

However, during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is applicable.  Furthermore, the rule that a veteran is entitled to the most favorable version of a regulation that was revised during his appeal allows application of the old version of 38 C.F.R. § 3.304 to the period prior to July 13, 2010 (i.e., prior to the effective date of the new regulation).  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The new version of the regulation appears to liberalize the law as it pertains to certain PTSD claims, possibly to include the instant claim.  

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Importantly, these recent regulatory changes have eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity; as long as a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

As discussed below, based on this recent amendment to 38 C.F.R. § 3.304, the Board determines that service connection is warranted.

As noted, under the revised regulations, a stressor is sufficient if a Veteran witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran.

In this case, the Veteran believes that he has PTSD as a result of a stressful experience while stationed in Korea.  Specifically, he has repeatedly and consistently described a noncombat incident which reportedly occurred during the fall of 1968, approximately between September and November 1968, when he was stationed with the 226th Signal Company in Korea and worked as a radio teletype operator.  At his November 2007 Board hearing, the Veteran explained that while he was on a mission with his unit near the Sea of Japan, he was sitting on the beach with some fellow soldiers when they observed lights on the horizon.  The Veteran explained that this period was during a time of heightened tensions in Korea, as it was several months after the capture of the U.S.S. Pueblo by the North Koreans (which occurred in January 1968 and led to Americans being held as POWs in North Korea at the very time the Veteran was stationed in Korea).  Given the tense atmosphere in Korea at that time, the Veteran's lieutenant became alarmed and reportedly contacted their base camp to report the suspicious lights on the sea.  The base camp responded that there were no planned exercises by the U.S. Navy and that they should "dig in, get under trucks, dig holes, and ammunition was passed out."  See Hearing Transcript at page 6.  The Veteran indicated that the base camp sent combat helicopters to investigate the source of the lights on the sea.  However, while they waited for the helicopters, the number of lights on the horizon continued to grow, appearing as if there were 100 ships in the Sea of Japan.  The Veteran recalled feeling certain that he was going to die as there were only 20 of them and seemingly hundreds of ships.  The helicopter pilots, eventually radioed back that there was no threat as the lights in the sea were from fishing boats.  The Veteran acknowledged that this news came as a great relief to him at the time.  Unfortunately, he testified that since that incident, he has experienced repeated nightmares of the incident for the past 30 years and has continued to relive the intense fear which he experienced that day. 

While the ultimate outcome of the alert was insignificant as it was a false alarm, the impact the incident had on the Veteran is not to be judged in hindsight, but rather must consider the impact the incident had on him while it was unfolding, focusing on what he felt and perceived at the time.

The Veteran has also reported other stressors.  Specifically, he stated that he was "trapped among a few rocks off shore of Korea while having the enemy fly overhead in helicopters," and that he participated in combat, or otherwise came under fire from enemy forces.  See e.g., VA progress notes, dated in August and October of 2005 (in which he reported that "he was in combat under fire where he was at risk of being wounded or killed" (in October  2005)); lay statement of Veteran's spouse, and W.P.B., received in November 2003 (stating, "[h]e has told me about being shot at," and that, "the N[orth]Koreans actually fired upon his unit").  In another statement, he appears to deny participation in combat.  See e.g., Veteran's statement, received in February 2005 (in which he argues that whether or not he participated in combat was unfair).  In other documents, to include lay statements, the Veteran has reported a pre-service and post-service history that involved stressors, to include childhood physical abuse, and about 23 years as a New York City police officer and detective.  See e.g., VA progress notes, dated in 2005; Veteran's statement, received in February 2005 (in which he states that he witnessed "horrific incidents" being assaulted multiple times, and being "in danger of being shot more than once").  

The U.S. Army and Joint Services Records Research Center (JSRRC) has been unable to verify the Veteran's claimed stressor, which is not surprising, as the Veteran's reported stressors tend to deal more with the intense fear he was experiencing while stationed in Korea during a period of heightened tension, than they do with any actual incoming attacks.  However, it was in consideration of precisely cases such as this one that the PTSD regulations were revised.

Moreover, all claims for service connection include consideration of whether a claimed event is consistent with the places, types, and circumstances of a veteran's military service.  See 38 U.S.C.A. § 1154(a).  In accordance with the Board's 2010 Remand, the RO concluded in October 2010 that the Veteran's claimed stressor involved fear of hostile activity as he perceived an impending attack.  Moreover, his description was consistent with the places, types, and circumstances of his military service.  The Board agrees with the RO's assessment, and the stressor is therefore considered verified.

What is at issue in this case is whether the Veteran has PTSD as a result of that stressor.  On that point, there is medical evidence that is favorable to the Veteran's claim, and evidence that is unfavorable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

The Veteran's VA outpatient treatment records from 2005 to 2012 show diagnoses of PTSD by different medical professionals at VA.  The examiner who conducted the PTSD examination in 2010 concluded the diagnostic criteria for PTSD were not met.  Initially, the Board notes the 2010 VA examiner is a clinical psychologist, and the outpatient records show diagnoses by a medical doctor (P.W.), and two different VA staff psychologists (C.S. and J.B.).  As an initial matter, the Board cannot distinguish between the differing conclusions based on expertise or lack thereof.  From that perspective, all opinions are equally valid.  

The Board also cannot distinguish between the opinions based on the history the Veteran provided or the description of his stressor event.  Since his claim in 2003 (long before his initial diagnosis of PTSD in 2005), his description of the in-service event in Korea where he feared hostile activity has been consistent and is therefore deemed to be credible.  There is a hint in the evidence that perhaps the Veteran's post-service occupation as a police officer has some relationship to his PTSD, but all the PTSD diagnoses were based, at least in part, on his reported in-service stressor which he has consistently related.  

Therefore, what remains in contention here is whether the Veteran has PTSD.  In summary, the VA examiner in 2010 concluded that he does not, while varying VA medical professionals have concluded he does while providing outpatient treatment.  While many of the PTSD diagnoses in the VA outpatient records are merely a recitation of active medical problems, there are some records which are just as detailed as the VA examination and are therefore considered to be equally probative. 

The 2010 VA examiner based his conclusion that the Veteran does not have PTSD on his determination that the threshold for either Criterion A (the stressor) or Criterion C (he endorsed one symptom of avoidance or numbing and the threshold is three symptoms) were not met.  First, with respect to Criterion A, the examiner's conclusion that the Veteran's stressful experience was insufficient is simply contrary to the law.  As detailed above, under the new regulations, the Veteran's lay testimony as to fear of hostile activity is considered to be enough to support a diagnosis of PTSD, as long as it is consistent with the circumstances of his service.  Both the RO and the Board have concluded the Veteran's stressor in this case is adequate under the new regulations.  

Furthermore, the exact same stressor event was found sufficient by other equally qualified VA medical professionals (including a VA psychologist) to satisfy the criteria for diagnosing PTSD, both before and after the VA examiner rendered his opinion.  Therefore, at a minimum, the evidence is in relative equipoise on this point, and any doubt is to be resolved in the Veteran's favor.  

As for Criterion C, it is correct that the Veteran only endorsed one avoidance or numbing symptom in 2010, specifically that he avoided thinking or talking about the trauma.  However, on both prior and subsequent evaluations, the Veteran endorsed sufficient avoidance or numbing symptoms to warrant diagnosing PTSD.  For example, the initial psychology consult in July 2005 by J.B., a VA staff psychologist, indicated, in pertinent part, that the Veteran's "avoidance symptoms include avoidance of thoughts, feelings, and conversations about the trauma, avoidance of activities, places or people that result in recollection of the trauma, restricted range of affect, and foreshortened sense of the future."  Similarly, at a VA treatment session in December 2011, the medical professional found that the Veteran satisfied no fewer than 5/7 avoidance criteria.

In direct contrast to the 2010 VA examiner, the initial psychology consult in July 2005 by J.B. indicated that the Veteran met the DSM-IV criteria for the diagnosis of PTSD.  In September 2005, the Veteran underwent psychological tests.  The tests were deemed valid and the medical professional stated that:

results of testing indicate that this veteran has probably experienced a traumatic event in the past, an event that continues to be a source of distress and produce recurrent episodes of anxiety. . . . Results of the Trauma Symptom Inventory also indicate that this individual is endorsing intrusive [symptoms] of PTSD, including nightmares, flashbacks, and repetitive thoughts of an unpleasant previous experience that intrudes onto awareness.

In a treatment plan dated in late September 2005, C.S., a staff psychologist, concluded that the testing was suggestive of PTSD and noted that the Veteran had a history of trauma exposure from Korea. 

Finally, briefly, the medical evidence also shows a link between the diagnosis of PTSD and the in-service stressor.   The initial psychology consult in July 2005 by J.B., a staff psychologist, concluded, in pertinent part, that the Veteran had a "history of trauma during his stint in the Army and consequent symptoms of" PTSD.

Moreover, VA treatment records issued subsequently to the VA examination continue to reflect a diagnosis of PTSD.  For example, in January 2012, the Veteran reported that medication was helping him have less hypervigilance and anxiety, but he acknowledged that he continued to experience PTSD symptoms, and the Axis I diagnosis was listed as PTSD.

For all the reasons detailed above, the favorable and unfavorable medical evidence in this case is at the very least equally balanced, and the Board can discern no reason to weigh the negative VA examination more heavily than the favorable evidence.  The Veteran is therefore entitled to have the benefit of the doubt resolved in his favor.  It is also noted that several of the diagnoses of PTSD were rendered by VA psychiatrists or psychologists.  As such, the criteria for service connection have been met, and the Veteran's claim is granted.


ORDER

Service connection for PTSD is granted


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


